Citation Nr: 0524977	
Decision Date: 09/14/05    Archive Date: 09/21/05

DOCKET NO.  03-07 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO)
in Hartford, Connecticut



THE ISSUE

Entitlement to service connection for surgical correction of 
mandibular prognathism.  



REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel



INTRODUCTION

The veteran served on active duty from October 1971 to 
October 1974.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 decision of the RO.  

In June 2005, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on her part.  



REMAND

In this case, the veteran seeks service connection for 
residuals of surgical correction of mandibular prognathism.  
The veteran has testified that, prior to her active duty 
service, she had had no prior dental difficulties.  

The Board notes that her reports of medical examination and 
history at enlistment in October 1971 are negative for any 
dental complaints or abnormalities.  

In service dental records dated from November 1971 to 
February 1974, the veteran was noted to have had mandibular 
prognathism that was originally evaluated in July 1972.  She 
received orthodontic treatment to align and consolidate the 
maxillary anterior teeth.  

As part of corrective surgery, in January 1974, the veteran 
underwent rhinoplasty to correct an anomaly of the nose.  

The veteran's report of medical examination at separation in 
September 1974 noted the veteran having had bilateral 
mandibular osteotomies in August 1973.  

The veteran testified to ongoing dental problems since 
service that included constant dental and jaw pain and 
numbness.  She also reported having had ongoing treatment for 
this dental condition from private physicians; however, there 
is no evidence of recent treatment.  

In this regard, VA is obligated to obtain relevant treatment 
records.  38 U.S.C.A. § 5103A(b),(c) (West 2003).  

On a VA dental and oral examination in February 2002, the 
examiner offered no opinion regarding the veteran's complaint 
of mandibular pain.  The VA examiner reported that he had not 
reviewed the veteran's claims file.  

Under the revised duty to assist, in claims for disability 
compensation requires VA provide medical examinations or 
obtain medical opinions when necessary for an adequate 
decision.  See 38 C.F.R. § 3.159.  

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information about all sources of medical 
treatment received for her dental 
condition since 2001.  Based on the 
veteran's response, the RO should then 
obtain copies of reports of all such 
treatment.  

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
examination in order to determine the 
nature and likely etiology of the claimed 
residuals of mandibular prognathism.  The 
claims folder should be made to the 
examiner for review.  All indicated 
testing should be performed.  

Based on his/her review of the case, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
veteran has a current dental or oral 
disability due to surgical correction of 
mandibular prognathism that was aggravated 
by service.  The rationale for all 
opinions expressed and conclusions reached 
should be set forth.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the veteran's 
claim.  If any benefit sought continues to 
be denied, the RO should issue a 
Supplemental Statement of the Case to the 
veteran and her representative and afford 
them an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  




